Opinion filed July 2, 2009 











 








 




Opinion filed July 2, 2009

 
 
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00217-CV
                                                    __________
 
                                  WILLIE LEE MAXWELL, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 106th District Court
                                                        Dawson
County, Texas
                                                  Trial
Court Cause No. 89-4370
 

 
                                              M E
M O R A N D U M   O P I N I O N
Willie
Lee Maxwell appeals from the trial court=s
order denying his pro se motion to expunge his record.  We affirm.
In
his sole issue on appeal, Maxwell contends that the trial court record does not
support the denial of his motion to expunge.  We disagree.  We note that on its
face Maxwell=s motion
to expunge fails to comply with the requirements of Tex. Code Crim. Proc. Ann. art. 55.01 (Vernon 2006), art.
55.02 (Vernon Supp. 2008).  Therefore, the trial court did not err in denying
the motion.
The
issue is overruled, and the order of the trial court is affirmed.
 
July 2, 2009                                                                             PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.